Per Curiam :
It is not needed that we add anything to the opinion of the learned judge of the Orphans’ Court in this ease. He has fully vindicated his decree. Upon one point only do we differ from him. He ordered that the costs of this proceeding should be paid out of-the estate. In an ordinary case, this would be correct. In the case in hand, however, the costs have been incurred through the conduct of the executor himself. All that was necessary for his guidance was ruled when the case was here before. See Osburn’s App., 104 Pa. 637. The executor, however, appears not to have been satisfied with our rulings, and to have taken -a different view of the law. We have nothing to say in regard to this, beyond the fact that we cannot permit him to waste the money of the estate in seeking to establish his own views of the law. If he desires to indulge in litigation as a luxury, he must pay for it.
It is ordered that the costs of this proceeding, both here and below, be paid by the executor personally, and not out of the estate; and with this modification the decree is affirmed.